    Case 14-17175       Doc 46      Filed 05/07/19 Entered 05/07/19 14:01:15                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 17175
                                                CHAPTER 13
James R Rozycki
Luz Rozycki                                     JUDGE DONALD R CASSLING

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: BANK OF AMERICA



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

6          17       XXXXXX5541                                $23,742.02       $23,742.02 $23,742.02

Total Amount Paid by Trustee                                                                $23,742.02


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-17175        Doc 46      Filed 05/07/19 Entered 05/07/19 14:01:15              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-17175-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 7th day of May, 2019.


Debtor:                                         Attorney:
James R Rozycki                                 LEDFORD & WU
Luz Rozycki                                     105 W MADISON 23RD FL
10511 S Avenue G                                CHICAGO, IL 60602
Chicago, IL 60617                               via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
BANK OF AMERICA                                 JOHNSON BLUMBERG & ASSOC
PO BOX 660933                                   230 W MONROE # 1125
DALLAS, TX 75266-0933                           CHICAGO, IL 60606

Mortgage Creditor:                              Mortgage Creditor:
Shellpoint Mortgage Servicing                   BANK OF AMERICA NATIONAL
P.O. Box 10826                                  ASSOC
Greenville, SC 29603-0826                       % JOHNSON BLUMBERG & ASSOC
                                                LLC
                                                230 W MONROE # 1125
                                                CHICAGO, IL 60606

Creditor:                                       Mortgage Creditor:
BANK OF AMERICA NA                              BANK OF AMERICA NA
PO BOX 31785                                    % WIRBICKI LAW
TAMPA, FL 33631-3785                            33 W MONROE ST #1140
                                                CHICAGO, IL 60603

ELECTRONIC SERVICE - United States Trustee


Date: May 07, 2019                                           /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
